Citation Nr: 0117702	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied a total rating based on individual 
unemployability due to service-connected disabilities.  
During the pendency of his claim, the veteran was afforded 
hearings before the RO hearing officer in October 1999 and 
October 2000.

The Board also notes that the issue of entitlement to an 
increased schedular evaluation for a total left knee 
replacement had been included in the veteran's appeal but was 
resolved by a January 2000 rating decision, which granted an 
increased evaluation of 60 percent, the maximum schedular 
evaluation authorized for a total knee replacement, after the 
one year period during which the schedular criteria authorize 
a 100 percent rating. 


REMAND

The veteran contends that, due to the left knee replacement 
in May 1999, he is unable to walk or stand for long periods.  
He states that his knee gives out on him and that he has 
severe pain.  

Pursuant to his request for a total rating based on 
individual unemployability, the veteran was afforded a VA 
examination in May 2000.  The Board notes that the 
examination report does not contain an adequate assessment of 
the functional impairment of the veteran's left knee, 
particularly with respect to functional impairment due to 
pain, during flare-ups and on repeated use.  Moreover, the 
examiner did not provide an opinion concerning the impact of 
the disability on the veteran's ability to work.  Therefore, 
the examination report is not adequate for the purpose of 
deciding the veteran's claim.  While the record also contains 
the report of a June 1999 VA examination and various private 
medical records, the Board notes that this medical evidence 
is similarly inadequate.

Further, the Board notes that the veteran's claims folder 
does not appear to have been reviewed in conjunction with the 
VA examinations.  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121,124 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet.App. 454,456 (1993); 38 C.F.R. § 
3.326 (2000).  The RO should therefore take the necessary 
measures to ensure that the veteran's claims folder is made 
available to the examiner prior to any future examination.

Finally, the Board notes that the veteran appeared before the 
RO hearing officer in October 2000.  At his hearing, he 
submitted a typed examination report from Doctors Alerre and 
Woodward.  A written statement at the report's end asserts 
that "in our opinion this patient is totally disabled at 
this time."  The statement is neither signed nor dated, and 
is not supported by the clinical findings contained in the 
report.  

The Board further notes that Doctors Alerre and Woodward 
concluded that the veteran's chronic left lower extremity 
pain following the left knee replacement was most consistent 
with the combined etiology of osteoarthritis and neuropathy.  
EMG and nerve conduction studies to evaluate the neuropathic 
component were recommended.  The claims folder does not 
contain the reports of any such studies.  In addition, the 
veteran has not been provided a VA examination to assess any 
neuropathic component of his service-connected disability.

In light of the foregoing, the claim for a TDIU is REMANDED 
to the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated or evaluated him for his left 
knee disability in recent years.  On 
receipt of the requested information and 
any necessary authorization, the RO 
should attempt to obtain a copy of all 
identified records not currently 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should return a copy of the 
September 1999 report by Doctors Alerre 
and Woodward to their office in order to 
verify the written statement appearing at 
the end of their report.  If Doctors 
Alerre and Woodward verify the statement, 
they should be asked to support their 
opinion with a written statement based on 
their clinical findings.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected left knee 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability, 
to specifically include an assessment of 
the degree of severity of any instability 
or subluxation present and an assessment 
of the frequency of any episodes of 
locking.  The degree of instability or 
subluxation should be expressed as 
slight, moderate, or severe.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use, 
during flare-ups, or due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
concerning the impact of this disability 
on the veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.  In particular, 
the examiner should attempt to identify 
those employment activities that the 
veteran is unable to perform due to the 
service-connected total left knee 
replacement and those that are not 
precluded by the service-connected 
disability.

5.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  If a new issue is addressed in 
the SSOC, the veteran should be informed 
of the requirements to perfect an appeal 
with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




